 14DECISIONSOF NATIONALLABOR RELATIONS BOARDHome FurnitureCo , IncandLocal 3, Allied Woodwork-ers Union of America, IncLocal467,Upholsterers'InternationalUnionofNorthAmerica, AFL-CIO and Local 3, Allied WoodworkersUnion ofAmerica, IncCases 4-CA-4532 and4-CB-1474April 17, 1970SUPPLEMENTAL DECISIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn February 26, 1969, the National Labor RelationsBoard issued its Decision and Order in the above-entitledproceeding,' finding that Respondent Home had engagedin and wasengaging in unfairlabor practices in violationof Section 8(a)(1), (2), and (5) of the National LaborRelations Act, as amended, and that Respondent Uphol-sterers had engaged in and wasengagingin unfair laborpractices in violation of Section 8(b)(1)(A) and (2) ofthe Act Each Respondent was ordered to cease anddesist from such violations and to take certain affirmativeaction to remedy its unfair labor practices Thereafter,on December 15, 1969, the United States Court ofAppeals for the Third Circuit remanded the proceedingto the Board for additional factual findings and articula-tion of the reasoning behind the bargaining unit determi-nationPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this remand proceeding to a three-memberpanelThe Board found in its original Decision that theproduction and maintenance employees at Home's newlyacquired plant in Red Lion, Pennsylvania, constitutedan appropriatebargainingunit, and concluded that theRespondents violated the Act when Home revoked itsprior recognition of Allied as the bargaining representa-tive for these employees and entered into a contractwith the Upholsterers covering these same employeesUpon reexamination of the record in light of the court'sremand, we continue to believe, for the reasons herein-after set forth, that our unit finding was a proper oneHome had been in contractual relations with theUpholsterers coveringa bargainingunit of about 300employees at its two York, Pennsylvania, plants, whereit isengaged inthe manufacture of wooden institutionalfurnitureIn September 1967, Home entered into anagreementwith Bethlehem Furniture Manufacturing Cor-poration to purchase the latter's operations at Red Lion,located about10 milesfrom York The sale, consistingof Bethlehem's land, buildings, and approximately two-thirds of the machinery, was consummated on December15, 1967 On this date, Home assumed full managementof the Red Lion plant, retained all of the approximately'174 NLRB No 11340 former Bethlehem employees, and notified Allied,which was party to a collective-bargaining contract withBethlehem covering the Red Lion employees,2 that Home"adopts the contract in its present form and fully intendsto honor it and you may assure your members thatwe plan to retain the bargaining unit personnel "3 Homecontinued to recognize Allied and honor the contractcovering the Red Lion employees until January 25,1968, when Home wrote Allied that its prior recognitionas bargaining representative for these employees wasrevokedHome's rejection of Allied was prompted by theUpholsterers demand, during its negotiations with Homefor a new contract concerning Home's two-plant unitof employees in York, for the inclusion of the RedLion employees in its bargaining unit The Upholsterersengaged in a strike to enforce this demand Shortlythereafter,Home and the Upholsterers entered into anew contract, effective February 26, by which Homerecognized the Upholsterers as the exclusive bargainingrepresentative of all Home employees, including thoseat the Red Lion plantHome's and the Upholsterers defense to the complaintherein is that the Red Lion employees were an accretionto the bargaining unit of York employees As indicatedabove, our original Decision rejected this contentionIn determining whether a newly acquired plant ofan employer constitutes a separate unit or is an accretionto an existing unit of other employees of the sameemployer, all the relevant facts must be taken intoaccount, including such matters as the geographical prox-imity of the plants, the extent of functional integrationand the job skills involved, the extent of control relatingto the plant management and labor relations policies,the extent of employee interchange, and the historyof collective bargaining "In this case, apart from the presumptive appropriate-ness of the Red Lion plant by reason of its statusas a separate, single plant,5 additional support for holdingthe employees of this plant to be an appropriate bargain-ing unit is found in the relevant bargaining history,which supports only a separate unit of Red Lion employ-ees If, at any critical time herein, Red Lion ceasedto exist as a separate bargaining unit, it would haveto be because, as urged by Respondents, the Red Lionemployees, by operation of law, and without any voice2On April 9 1956 while the Red Lion plant was operated by apredecessor to Bethlehem Allied was certified as the exclusive bargainingrepresentative of the production and maintenance employees at thatplant following a Board conducted electionEbert Furniture CompanyCase 4-RC-2968 (unpublished in NLRB volumes)3During October 1967 officials of Home addressed all of Bethlehem semployees advising them of the impending purchase and assuring themthat there would be no layoffs The employees were also told thatthe Red Lion plant would be operated as a separate plantpossiblymanufacturing library furniturewhich the York plants did not makeand that Home would recognize Allied and would abide by the bargainingagreement Allied had with Bethlehem,The Great Atlantic and Pacific Tea Co150NLRB 1010 10111021Spartan Atlantic DeptStoresSpartan s Industries Inc169NLRB 309 enfd 406 F 2d 1002 1005 (C A 5)Western and Southern LifeInsuranceCompany163NLRB 138139 enfd 391 F 2d 119 123 (C A 3) cert denied 393 U S 978182 NLRB No 8 HOME FURNITURE CO , INCin the matter, lost their separate identity, and representa-tion by Allied, and were merged into or accreted tothe existing unit of Home's other employees, representedby the UpholsterersThere are some factors which favor the Respondents'accretion argumentThus, the job skills required inthe manufacture of wooden furniture are generally simi-larAnd there are centralized shipping operations andcommon administrative and labor relations policies forallofHome's plantsHowever, the Red Lion plantis10miles distant from the York operations It hasits own superintendent, who is directly responsible forproduction at that plantManagement has not abandonedits initial plan for the production of library furnitureat Red Lion, the equipment required for such productionhas been retained, and Home expects to expand itssalesof library furniture, the manufacture of whichis presently subcontracted by Home A separate productline of its own, known as the "211" line, is also producedat Red Lion There has been no significant interchangeof employees between the Red Lion and York plants e15In these circumstances, we find that the positive accre-tion factors fall far short of outweighing the negativefactors and justifying a finding that the separate integrityof the Red Lion unit was ever destroyed The employeesat Red Lion accordingly continued to constitute a sepa-rate bargaining unit who were entitled to continuedrepresentation by Allied, upon its recognition by HomeWhen, therefore, the Respondents later acted to imposethe Upholsterers upon the Red Lion employees as theirbargaining agent and as part of a broader unit, theyviolated the Act as we have heretofore foundAccordingly, we reaffirm the unfair labor practicefindings made in the Decision and Order of February26, 19698Of the approximately 40 employees at Red Lion when Home acquiredthe plant in December 1967 a nucleus of 24 was still employed thereas of June 1968 the week before the hearing herein 14 had quitand 2 had been transferred to York The complement of 61 employeesatRed Lion in June 1968 included in addition to the 24 employeesretained 12 permanent transfers from York and 25 newly hired employees